FRANK, Acting Chief Judge.
We have reviewed each of Gerardo Lazo’s contentions in support of revérsing the judgment and sentence stemming from his conviction for aggravated battery with a firearm. We have considered each of the four issues Lazo has urged upon us. Thus, the trial court did not err in denying Lazo’s motion for judgment of acquittal, in failing to conduct a Richardson hearing, and in rejecting Lazo’s challenge to comments expressed by the prosecutor. We do find error in the assessment of costs and fees.
The $2 discretionary cost must be stricken because it was not pronounced orally at sentencing. See Thompson v. State, 667 So.2d 447 (Fla. 2d DCA 1996).
The $500 public defender hen must be stricken. It is not clear from the record whether Lazo agreed to the amount of the fee, and the trial court did not advise him that he could contest the amount of the fee. See Allmond v. State, 668 So.2d 1120 (Fla. 5th DCA 1996).
Affirmed in part; remanded with instructions consistent with this opinion.
QUINCE, J., and DOYEL, ROBERT L., Associate Judge, concur.